Case 2:19-cv-12736-NGE-APP ECF No. 21 filed 12/30/19     PageID.106    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,               )
                                         )
 Plaintiff,                              ) Civil Action No. 19-cv-12736
                                         ) Hon. Nancy G. Edmunds
 v.                                      )
                                         )
                                         )
 CITY OF TROY, MICHIGAN                  )
                                         )
 Defendant.                              )

and

 ADAM COMMUNITY CENTER, a                )
 domestic nonprofit corporation,         )
                                         )
 Plaintiff,                              ) Civil Action No. 18-cv-13481
                                         ) Hon. Nancy G. Edmunds
 v.                                      )
                                         )
 CITY OF TROY, a Municipal               )
 corporation, et al.,                    )
                                         )
 Defendants.                             )

ORDER EXTENDING SCHEDULE AND IMPOSING TWO MONTH STAY
                    OF DISCOVERY

       Having considered the parties’ Joint Motion to Extend Schedule and Impose

Two Month Stay of Discovery, to advance settlement negotiations, and for good

cause shown, discovery in the above captioned-matters shall be stayed from
Case 2:19-cv-12736-NGE-APP ECF No. 21 filed 12/30/19      PageID.107   Page 2 of 2




December 20, 2019, to February 20, 2020, and the parties shall follow the below-

listed deadlines:

       Discovery Resumes: February 20, 2020

       Witness Lists Exchanged By: May 11, 2020

       Discovery Cutoff: June 15, 2020

       Dispositive Motions Filed By: July 27, 2020

       Final Pretrial Order Due: November 10, 2020

       Final Pretrial Conference: November 17, 2020 @ 2:00 pm

       Trial Date (trailing): December 8, 2020 @ 9:00 am



      SO ORDERED.

                                                  s/ Nancy G. Edmunds
                                                  NANCY G. EDMUNDS
                                                  United States District Judge

Dated: December 30, 2019
